Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 1 of 12 PageID# 18699




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

    IN RE: CAPITAL ONE CONSUMER                            )
    DATA SECURITY BREACH LITIGATION                        )       MDL No. 1:19md2915 (AJT/JFA)
                                                           )

    This Document Relates to the Consumer Cases

        REPLY IN SUPPORT OF PLAINTIFFS’ MOTION TO EXCLUDE UNTIMELY
                            PRODUCED DOCUMENT

           Amazon’s response concedes that the defense to which its untimely produced evidence

   relates, “Amazon’s apportionment theory,” is “hardly new”—having been in Amazon’s

   contemplation since May 2020; and that the evidence is “vitally important” to its defense. (Doc.

   1218 at 5, 6). Yet, at the same time, Amazon argues that its undisputedly untimely production

   should be excused because Plaintiffs did not preemptively, or with sufficient granularity, request

   the information. This is not the law. Amazon is required to timely disclose, “without awaiting a

   discovery request,” all evidence that it “may use to support its . . . defenses . . . ” Fed. R. Civ. P.

   26(a)(1)(A)(ii). It is no viable excuse that Plaintiffs did not ask for this information earlier—even

   if that were accurate (and it is not). Moreover, the “vital” importance of the evidence undermines

   rather than supports Amazon’s argument because “the more important the evidence, the more

   important it is for the proponent to disclose [the evidence] in a timely manner . . . . ” Benjamin v.

   Sparks, 986 F.3d 332, 343 (4th Cir. 2021).

           At bottom, Amazon’s argument demonstrates it did not even begin attempting to compile

   this evidence until just before, if not after, the close of discovery in this case. That is insufficient.

   Amazon was required to proactively develop and disclose the evidence it intended to defend this

   case with and produce the information during the discovery period. It failed in that effort and it
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 2 of 12 PageID# 18700




   should not be permitted to cure its own nonfeasance by ambushing Plaintiffs and undermining this

   Court’s schedule.

          A. Amazon’s Duty to Disclose is Not Contingent on Plaintiffs’ Discovery Requests

          The main thrust of Amazon’s response is that its failure to timely produce information

   critical to its defense should be excused because Plaintiffs had not previously, expressly requested

   it. (Doc. 1218 at 1–3). As an initial matter, as made clear in Plaintiffs’ motion, Plaintiffs made

   multiple discovery requests that encompassed this evidence, even if not expressly or directly aimed

   at it, including Document Requests 48, 49, 51 and 56. (Doc. 1214 at 2–3). Indeed, because the

   Second Document Requests defined “consumer data” as “data obtained from the credit[ ] card

   applications,” (Doc. 1214-1 at 3),1 and all such “consumer data” was contained in the card

   production account, Request 51 arguably did expressly request this very information.

          Nonetheless, Amazon’s argument is this regard is wholly irrelevant. Rule 26 directs that

   “a party must, without awaiting a discovery request, provide to the other parties . . . all documents,

   electronically stored information, and tangible things that the disclosing party has in its possession,

   custody, or control and may use to support its . . . defenses.” Fed. R. Civ. P. 26(a)(1)(A)(ii)

   (emphasis added). Thus, whether or not Plaintiffs requested this information, Amazon was

   required to timely disclose it.

          Amazon now tacitly concedes this evidence was—throughout the entirety of this case—in

   its possession, custody, or control because once it desired to seek it, Amazon was able to procure

   it. And, clearly, Amazon now also admits it intends to use this evidence in its defense of this case.




   1
    Pinpoint citation to materials on the Court’s docket refer to CM/ECF System’s pagination in the
   upper, righthand corner.


                                                     2
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 3 of 12 PageID# 18701




   Accordingly, Amazon’s obligations under Rule 26(a) were undisputedly triggered at least as early

   as May 2020.

           Several cases support the proposition that a specifically targeted discovery request—aimed

   particularly at the granular evidence the non-disclosing party failed to timely reveal—is not

   required to trigger Rules 26 and 37.

           For example, in Russell v. Absolute Collection Services, Inc., 763 F.3d 385 (4th Cir. 2014),

   the Fourth Circuit affirmed exclusion of a defendant witness and documents in support of the

   defendant’s new iteration of a bona-fide-error defense theory of the case, that were not disclosed

   during the initial discovery period (despite having been revealed in an extended discovery period).

   Id. at 397–98. There, it was no excuse that plaintiff had not previously requested this specific

   evidence—nor could plaintiff have been expected to, as it was evidence supporting defendant’s

   newly realized theory of defending the case that was at issue. The same is true here and the same

   result should follow.

           Likewise, in Thomas v. FTS USA, LLC, 3:13CV825, 2016 WL 3566657 (E.D. Va. June 24,

   2016), the non-disclosing defendant argued that “their disclosures were satisfactory because: (1)

   they disclosed [the witness’s] predecessor, whom [plaintiff] declined to depose; and (2) the

   existence of Phase II discovery constituted free rein to relitigate class certification.” Id. at *10; see

   also id. at *5. Not so according to the court, which found that the first “point is simply irrelevant

   to Defendants’ duty to timely disclose [the witness].” Id. at *5. Moreover,

                   Defendants had ample opportunity between [the witness’s]
                   promotion in April and the filing of their summary judgment and
                   decertification motions on May 16, 2016, to give [plaintiff] notice
                   of [the witness’s] existence and knowledge. Instead, Defendants
                   chose to wait to amend their Rule 26 disclosures until after [the
                   witness’s] declaration had been filed and after discovery had ended.
                   In so doing, Defendants demonstrated that, even after numerous
                   warnings from the Court over the past year, they have not yet



                                                      3
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 4 of 12 PageID# 18702




                   renounced the gamesmanship in which they have engaged
                   throughout discovery.

   Id. Accordingly, the court excluded the late-disclosed witness’s declaration and evidence attached

   thereto from consideration in motion practice, precluded the witness from testifying at trial, and

   precluded the defendant from introducing the associated documents at trial.

           So too here. Whether Plaintiffs previously requested this evidence “is simply irrelevant to

   Defendants’ duty to timely disclose” it. Likewise, this Court warned Amazon, in May 2020, to

   fully engage in discovery and litigation of this case, stating:

                   Amazon needs to be doing -- working just as hard and just
                   understanding that this needs to be done. They’re a defendant in this
                   case, and they need to, you know, not put this on the back burner.
                   This is – they’re subject to all the same rules and deadlines as Capital
                   One is in this case. So I just want to make that clear for Amazon.

   Transcript of May 12, 2020, Status Conference, at 25:1–7 (Doc. 506). And yet Amazon continued

   to shirk its responsibilities.

           B. Amazon Concedes it Knew of this Issue in May 2020 and Yet Did Nothing to
              Timely Develop or Disclose the Pertinent Evidence

           In an attempt to undermine the “surprise” element here, Amazon concedes it has long

   known of this issue. Specifically, Amazon admits that “this information is not ‘new’”; that “as

   early as May 2020, Amazon” indicated it might defend the unjust enrichment claim in this way;

   and thus that “Amazon’s apportionment theory is hardly new.” (Doc. 1218 at 5).

           Ponderously, Amazon goes onto explain that, despite having known of this defense theory

   since May 2020, it did not even begin attempting to actually procure the evidence at issue (which

   was, clearly, at all times within in its custody or control) until some 6 months later, in November

   2020 after receiving Plaintiffs’ Second Document Requests. See (Doc. 1218 at 7); (Doc. 1218-1 at

   ¶¶ 2, 4). As the Court is aware, after previous extensions, the fact discovery deadline in this matter

   was November 20, 2020. (Doc. 448). While Amazon’s response is not specific as to when in


                                                      4
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 5 of 12 PageID# 18703




   November it began looking for this evidence, quite conceivably it was not until just before, if not

   after, the discovery deadline.

           That is insufficient under the Rules.

           A similar argument was made and rejected in Quesenberry v. Volvo Group N. Am., Inc.,

   267 F.R.D. 475 (W.D. Va. 2010). There, the non-disclosing party argued that certain witnesses

   were revealed in a timely manner because their counsel did not begin to interview the witnesses

   until after discovery was closed, and counsel notified the opposing party of the witnesses’ identities

   two weeks after the interviews. Id. at 479. The court explained:

                    an investigation into key witnesses is clearly part of fact discovery,
                    which according to this court’s earlier order, was to be completed
                    by September 30, 2009. Although the parties agreed to extend the
                    discovery deadline into October, that still did not justify beginning
                    interviews of retirees in February, approximately four months later
                    and nearly three months after the submission of summary judgment
                    briefs.

   Id.

           Accordingly, the court excluded the late-disclosed witnesses, finding that disclosure four

   months after the discovery deadline violated “Rule 26(a)(1) and (e)(1) to make and supplement

   initial disclosures in a timely manner,” id. at 480, and was neither harmless nor substantially

   justified:

                    [T]he plaintiffs had no satisfying justification for the undue delay in
                    investigating the recollection of these class members, other than that
                    they just did not get around to it earlier. This explanation, if accepted
                    as substantial justification, could create a perverse incentive for
                    parties to delay the interviews of key witnesses—by waiting to the
                    last possible moment . . . to interview individuals who likely have
                    relevant information, parties could claim ignorance for purposes of
                    Rule 26(a)(1) disclosures and surprise opponents with key witnesses
                    at trial.

   Id. at 481–82.




                                                       5
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 6 of 12 PageID# 18704




          The same is true here. Amazon offers no explanation for its delayed investigation of the

   evidence at issue other than it “just did not get around to it earlier,” id., and that is not enough.

   Were that excuse accepted, every defendant could simply wait until discovery closes to begin

   investigating how they might factually undermine a plaintiff’s damages theory, and then claim the

   belated evidentiary disclosure is timely because they “just” obtained the relevant information. The

   law expects—and requires—more.

          C. Amazon Admits the Evidence’s Importance, Undermining its Argument

          In addition to having known of the issue since May, Amazon also admits the evidence at

   issue is “vitally important” to its defense of this case: “Because [the card production] account is

   one of many Capital One AWS accounts, the revenue reasonably tied to that account is,

   understandably, significantly less than the overall Capital One account revenue. Accordingly, this

   sub-account revenue is highly relevant to the Court’s determination of an unjust enrichment

   remedy, if it concludes such a remedy is warranted.” (Doc. 1218 at 7).2

          Amazon is mistaken, however, that this importance counsels in its favor. The Fourth

   Circuit directs to the contrary:

                  [T]he [district] court recognized that Dueck’s deposition testimony
                  would likely be important evidence supporting Benjamin’s theory
                  of the case because she was present at the meeting where Benjamin
                  was allegedly terminated. But the court also viewed the importance
                  of the testimony as weighing against Benjamin. . . . That analysis
                  aligns with our precedent. We have held that the fourth factor, the
                  importance of the evidence, “must be viewed from the perspective
                  of both parties.” “To that end, the more important the evidence, the
                  more important it is for the proponent to disclose [the evidence] in



   2
     Notably, Amazon likely realized its own Hobson’s choice on this issue in connection with the
   briefing regarding Capital One’s use of customer data, wherein Plaintiffs explained that damages
   such as those at issue here need only be reasonably approximated by Plaintiffs with the burden
   then shifting to the defendant to demonstrate the costs that should be deducted in calculating net
   profit. See, e.g., (Doc. 1141 at 12–13).


                                                    6
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 7 of 12 PageID# 18705




                  a timely manner because it is more likely to prejudice the opposing
                  party.”

   Benjamin v. Sparks, 986 F.3d 332, 343 (4th Cir. 2021) (citations omitted) (quoting Southern States

   Rack & Fixture, Inc. v. Sherwin-Williams Co., 318 F.3d 592, 598 (4th Cir. 2003); Bresler v.

   Wilmington Tr. Co., 855 F.3d 178, 218 (4th Cir. 2017)).

          Accordingly, Amazon’s admission as to the importance of this evidence only heightens its

   need to have timely disclosed it, not diminishes it, and counsels in favor of exclusion.

          D. The Trial Date Need Not Be Impacted to Exclude Evidence Under Rule 37, Nor
             Can the Surprise be Feasibly Cured Here

          Next, Amazon argues that because trial has not been set in this matter its belated evidentiary

   disclosure cannot impact the trial schedule and thus the evidence need not be excluded, and that

   any other delay can be cured through the expert discovery process or supplemental expert reports.

   (Doc. 1218 at 5–6).

          As an initial matter, many courts have excluded evidence under Rule 37 where the untimely

   disclosure impacted court deadlines other than solely the trial date. For example, in Morris v.

   Metals USA, 2:09-CV-1267-DCN, 2011 WL 94559, at *6 (D.S.C. Jan. 11, 2011), the court

   excluded an investigator witness and video tape disclosed for the first time one week prior to the

   close of discovery, not because of an impact on the trial date, but because

                  plaintiff, her daughter, and one of plaintiff's treating physicians, Dr.
                  Thomas Roush, had already been deposed, the parties were in the
                  process of mediating the case, and the discovery deadline was less
                  than a week away. Therefore, plaintiff could not present testimony
                  addressing her ability to perform the activities captured on the
                  surveillance videotape.

   Id. at *5. Likewise, in Remediation Products, Inc. v. Adventus Americas Inc., CIV.

   307CV153RJCDCK, 2009 WL 4612290, at *2 (W.D.N.C. Dec. 1, 2009), the court excluded the

   evidence under Rule 37 not because trial would have to be moved, but because the “prejudice



                                                     7
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 8 of 12 PageID# 18706




   could not be cured without further extending case deadlines for fact and expert discovery, expert

   reports, and supplemental briefing for dispositive motions. Defendants offer no plausible

   explanation for their delay. This Court has already given numerous extensions and is not inclined

   to condone or reward this repeated and unexcused non-compliance with the rules.” Id. at *2; see

   also Ebersole v. Kline-Perry, 1:12CV26 JCC/TRJ, 2012 WL 2673150, at *4 (E.D. Va. July 5,

   2012) (excluding multiple witnesses disclosed one day prior to the discovery deadline, and without

   mentioning any impact on the trial date).

           So too this Court should not condone Amazon’s untimely disclosure, prompted by nothing

   other than its own litigation strategy not to seek out this evidence until after discovery had closed,

   or just prior thereto.

           And the cases Amazon relies on for this proposition, that it is only impact on the trial date

   that matters, are inapposite in any event. Banks v. Cook, CIV. 3:08CV514, 2009 WL 196532 (E.D.

   Va. Jan. 26, 2009), did not turn on the lack of impact on the trial schedule, but rather the utter lack

   of surprise:

                   Plaintiff’s failure to disclose did not unduly prejudice the
                   Defendants. Defendants have been aware of Plaintiff’s intention
                   to call Dr. Squillante as a witness since at least October 15, 2008,
                   and have been in receipt of his medical records and progress
                   notes since that juncture. And although no expert witness report
                   was produced, Defendants were aware that Plaintiff intended to
                   call Dr. Squillante as both a “treating physician and expert
                   witness” since December 19, 2008, almost a month before the
                   designated discovery period ended. The information was therefore
                   received far enough in advance to allow Defendants to inquire or
                   demand that Plaintiff “cure” the nondisclosure, either through a
                   request for an extension of time to obtain a deposition of Dr.
                   Squillante, or a motion for sanctions and/or to compel the
                   nondisclosed information. Additionally, given the advanced notice
                   of Dr. Squillante's potential testimony, the Court concludes that use
                   of the evidence would not unduly disrupt the trial, especially where
                   a jury may draw the causal connection between the accident and the
                   need for future surgery regardless of cautionary instruction.



                                                     8
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 9 of 12 PageID# 18707




                  Considering all of the relevant factors, particularly Defendants’
                  notice of Dr. Squillante being intended as an expert witness a
                  month before the discovery period ended, the Court finds that
                  Defendants were not unduly prejudiced by Plaintiff's nondisclosure,
                  and therefore, their motion to exclude portions of Dr. Squillante’s
                  testimony must be denied.

   Id. at *3 (emphasis added). The same is true for Carotek, Inc. v. Textron Fastening Sys., Inc.,

   CIVA305CV395MKRDCK, 2008 WL 1777829 (W.D.N.C. Apr. 16, 2008), which turned not on

   some rote analysis of the trial date, as Amazon suggests, but a fact-bound determination of lack of

   surprise or harm, among other factors. See id. at *3 (“Defendant makes a persuasive argument that

   Plaintiff was aware of the suit and that much of the information and documents applicable to this

   case were at its disposal. To the extent Plaintiff was unaware or surprised, it could have availed

   itself of discovery mechanisms to cure that surprise in a more timely fashion.”).

          That is simply not the case here. Amazon first provided the evidence at issue three months

   after the discovery deadline passed, and only three business days before Plaintiffs’ experts reports

   were due (and thus far too late for those experts to reasonably consider and incorporate the

   information). Plaintiffs never previously had the information contained in AWS_CAP00068678,

   nor any indication it even existed.

          Indeed, perhaps Amazon’s untimely disclosure could be excusable if it had been

   accompanied by ongoing communication about the evidence’s existence. However, Amazon

   never, at any point, gave Plaintiffs any indication this information existed or was potentially

   available, or that it was attempting to obtain it but was delayed by technical hurdles. Rather,

   Amazon lay in wait until it successfully extracted the information, and then—in cynical disregard

   for the Rules—sandbagged Plaintiffs with it.

          Amazon’s claim that any surprise can be cured by a later expert deposition is also mistaken.

   Several courts in this District have precluded untimely evidence, even where a subsequent



                                                    9
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 10 of 12 PageID# 18708




   deposition occurred.3 Moreover, expert discovery alone on this issue will not be sufficient. Had

   this evidence been timely disclosed, Plaintiffs could have taken factual discovery on how it was

   derived, whether those methods are reliable and trustworthy, and, importantly, Plaintiffs’ damages

   expert—who has been involved in this case throughout fact discovery and long before his report

   was served on Monday—could have digested the information and guided Plaintiffs’ counsel to

   additional or alternative evidentiary paths or theories. That possibility is now lost, at least absent

   a full re-opening of fact discovery and the concomitant delays and expense associated therewith.

   And even that would be wholly unfair to Plaintiffs who have already disclosed all their expert

   reports.

                                             CONCLUSION

          The “burden of establishing” harmlessness or substantial justification, via the Southern

   States factors, “lies with the nondisclosing party.” Wilkins v. Montgomery, 751 F.3d 214, 222 (4th

   Cir. 2014). Amazon has failed to carry that burden. Its explanation fails to justify the delay, and it

   has not demonstrated the failure was harmless. Accordingly, AWS_CAP00068678 should be




   3
     See, e.g., Disney Enterprises, Inc. v. Kappos, 923 F. Supp. 2d 788, 796 (E.D. Va. 2013)
   (excluding evidence disclosed within the discovery period, but after the expert disclosure
   deadlines, and stating that “[a]lthough the USPTO did have an opportunity to cross-examine Mr.
   Geller about his ‘supplemental’ opinion, it was clearly surprised by this new evidence. Disney's
   explanations for its failure to timely disclose the new opinions are not satisfactory. Accordingly,
   the Court declines to find that Disney's untimely disclosure of Mr. Geller's ‘supplemental’ opinion
   relying on the source code to discuss the expiration attribute was substantially justified or harmless
   and will grant the USPTO's motion to preclude him from testifying about that opinion at trial.”);
   Perkins v. United States, 626 F. Supp. 2d 587, 591–92 (E.D. Va. 2009) (“Although Perkins argues
   that Dr. Cloud's deposition cured any surprise or prejudice, Dr. Cloud equivocated on facts that
   should have been presented in an expert written report . . . . We find that Perkins' violation of Rule
   26(a)(2)(B) hindered Defendant's ability to prepare for the deposition and, without valid
   justification, undermined the integrity of the discovery process. Accordingly, the Court ORDERS
   that Dr. Cloud's testimony, in its entirety, shall be excluded for all purposes.”).


                                                    10
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 11 of 12 PageID# 18709




   excluded and Amazon precluded from relying upon it to supply evidence on a motion, at a hearing,

   or at trial. Fed. R. Civ. P. 37(c).

   Dated: March 4, 2021                        Respectfully Submitted,

                                               /s/ Steven T. Webster
                                               Steven T. Webster (VSB No. 31975)
                                               WEBSTER BOOK LLP
                                               300 N. Washington Street, Suite 404
                                               Alexandria, Virginia 22314
                                               Tel: (888) 987-9991
                                               swebster@websterbook.com

                                               Plaintiffs’ Local Counsel

                                               Norman E. Siegel
                                               STUEVE SIEGEL HANSON LLP
                                               460 Nichols Road, Suite 200
                                               Kansas City, MO 64112
                                               Tel: (816) 714-7100
                                               siegel@stuevesiegel.com

                                               Karen Hanson Riebel
                                               LOCKRIDGE GRINDAL NAUEN, P.L.L.P
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               Tel: (612) 339-6900
                                               khriebel@locklaw.com

                                               John A. Yanchunis
                                               MORGAN & MORGAN COMPLEX
                                               LITIGATION GROUP
                                               201 N. Franklin Street, 7th Floor
                                               Tampa, FL 33602
                                               Tel: (813) 223-5505
                                               jyanchunis@ForThePeople.com

                                               Plaintiffs’ Co-Lead Counsel




                                                 11
Case 1:19-md-02915-AJT-JFA Document 1219 Filed 03/04/21 Page 12 of 12 PageID# 18710




                                   CERTIFICATE OF SERVICE
          I hereby certify that on March 4, 2021, I electronically filed the foregoing document with

   the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

   counsel of record.


                                                /s/ Steven T. Webster
                                                Steven T. Webster (VSB No. 31975)
                                                WEBSTER BOOK LLP




                                                  12
